Field, J. delivered the opinion of the Court
Baldwin, J. concurring.
The deed of Carpenter, bearing date in June, 1853, recites that the marriage between himself and wife was solemnized in July of the year previous; and that by the treaty of marriage, and in consideration thereof, it was stipulated that the sum of ten thousand dollars should be secured to her out of his real *11property, in order to give her a separate and independent competency, not subject to his disposition or management; and purports on its face to be executed to the Trustee designated therein for the purpose of carrying into effect this stipulation. The nominal consideration of ten dollars and the operative words of transfer—grant, bargain, sell, and convey—do not change the character or object of the conveyance. Mor is it material whether it was executed, as it purports, in compliance with the ante-nuptial contract. It would be equally valid if made by way of settlement upon the wife, without reference to any antecedent stipulation. The husband was at the time free from debts and liabilities. The property was his separate property, in which the wife possessed no interest, and over which he had the absolute power of disposition. He could even have conveyed it as a gift directly to his wife, without the intervention of a Trustee. (Act defining the Rights of Husband and Wife, Sec. 1.) The law allows, and even regards with favor, provisions made by the husband, when in solvent circumstances, for the wife and family against the possible misfortunes of a future day, by setting apart a portion of his property for their benefit.
The deed of the Trustee, Brannan, passed upon its delivery the estate of Carpenter, and the plaintiff took nothing by, as he paid nothing for, the deed, subsequently executed to him.
Judgment affirmed.